FILED
                             NOT FOR PUBLICATION                           MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BRUCE P. MURCHISON,                              No. 12-17480

                Plaintiff - Appellant,           D.C. No. 4:11-cv-00281-DTF

  v.
                                                 MEMORANDUM*
JOHN PEDICONE, Dr., in his official
capacity as Superintendent of TUSD; et
al.,

                Defendants - Appellees.


                      Appeal from the United States District Court
                               for the District of Arizona
                   D. Thomas Ferraro, Magistrate Judge, Presiding**

                               Submitted May 13, 2014**

Before:         CLIFTON, BEA, and WATFORD, Circuit Judges.

       Bruce P. Murchison appeals pro se from the district court’s judgment



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 42 U.S.C. § 1983 action alleging equal protection and breach of

contract claims arising from a denial of performance-based compensation. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012). We affirm.

      The district court properly dismissed Murchison’s equal protection claim

because Murchison failed to allege sufficient facts to show that the denial of

performance-based compensation was due to his membership in a protected class

or without a rational basis. See Nurre v. Whitehead, 580 F.3d 1087, 1098 (9th Cir.

2009) (explaining rational basis review and when it applies to an alleged equal

protection violation); Freeman v. City of Santa Ana, 68 F.3d 1180, 1187 (9th Cir.

1995) (framework for analyzing an equal protection claim).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Murchison’s breach of contract claim. See

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (where all federal

claims are eliminated before trial, courts generally should decline to exercise

supplemental jurisdiction over remaining state law claims); Tritchler v. County of

Lake, 358 F.3d 1150, 1153 (9th Cir. 2004) (standard of review).

      AFFIRMED.


                                          2                                       12-17480